—Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered March 14,1994, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
By indicating a willingness to proceed and otherwise acquiescing in the court’s ruling that defendant would have to call his mother to the stand that same day or not at all, defendant failed to preserve for appellate review the question of whether he was deprived of his right to present a defense when the court denied his request for an adjournment for the purpose of calling his mother as an alibi witness. In any event, denial of the adjournment was a proper exercise of discretion (see, Matter of Anthony M., 63 NY2d 270, 283), where defendant had changed his mind several times about whether to call his mother, and his intentions were still in doubt. We perceive no abuse of sentencing discretion. Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.